 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AARON JOESPH HUTCHENS, JR.,                        No. 2:19-cv-2035 AC P
12                       Plaintiff,
                                                         ORDER
13            v.
14    SHASTA COUNTY JAIL, et al.,
15                       Defendants.
16

17          By an order filed October 16, 2019, plaintiff was ordered to file a certified copy of his

18   prison trust account statement and was cautioned that failure to do so would result in a

19   recommendation that this action be dismissed. ECF No. 4. The thirty-day period has now

20   expired, and plaintiff has not filed the required statement. Furthermore, although plaintiff has

21   filed a letter regarding his conditions of confinement (ECF No. 5), it makes no mention of the

22   October 16, 2019 order or his ability to obtain a trust account statement. Plaintiff will be given

23   one final opportunity to file a certified copy of his trust account statement.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff shall submit, within thirty days

25   from the date of this order, a certified copy of his inmate trust account statement for the six-

26   ////

27   ////

28   ////
                                                        1
 1   month period immediately preceding the filing of the complaint. Failure to comply with this
 2   order will result in a recommendation that this action be dismissed.
 3   DATED: December 2, 2019
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
